DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 04/09/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Yabunouchi (US 2014/0077200) teaches an organic EL device in which an organic thin film layer comprising a single layer or plural layers including at least a light emitting layer is interposed between a cathode and an anode, wherein at least one layer in the above organic thin film layer contains the aromatic amine derivative (paragraph 83). The above organic thin film layer comprises a hole injecting layer, and the aromatic amine derivative (paragraph 86).  The hole injection layer also includes an acceptor material (paragraph 94). The aromatic amine derivative is represented by Compound PG8 (pg 8):


    PNG
    media_image1.png
    281
    709
    media_image1.png
    Greyscale

	Compound PG 28 reads on applicants’ Formula 1 wherein Ar1 and Ar4 are unsubstituted phenyl groups and Ar2 and Ar3 are phenyl groups substituted with thienyl groups.
	Compound PG28 shows the required terphenylene linking group and unsubstituted phenyl but the thienyl group is out of scope by amendment. Yabunouchi fails to teach, suggest or guidance that would render obvious modifying Compound PG28 to arrive at the limitations of independent claim 1.  
	
Claims 1-20 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786